DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/22/2021 has been entered.  
	The amendment to the title overcomes the objection to the title set forth in the office action having notification date of 03/24/2021.
	The amendments to claim 1 alters the 35 U.S.C. 112(f) claim interpretation set forth in the office action having notification date of 03/24/2021 such that 35 U.S.C. 112(f) claim interpretation is no longer invoked.
Response to Arguments
Applicant's arguments filed 07/22/2021 concerning the amended claims and the piror art utilized in the prior art rejection set forth in the office action having notification date of 03/24/2021 have been fully considered and the claim amendments overcome that prior art rejection.  However, the application is not in condition for allowance due 35 U.S.C. 112(b) issues present in the amended claims which issues are set forth below.   
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claims 1-17 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
	Claims 1-17 were amended to claim viewpoint parameter which is interpreted in light of applicant’s specification at paragraph [0027] “Virtual viewpoint information contains information indicating at least one of a viewpoint location of a virtual viewpoint and a line-of-sight direction from the virtual viewpoint. Pieces of information contained in virtual viewpoint information are not limited to the above-described examples. For example, information indicating the size of the field of view (angle of view) of a virtual viewpoint may be contained in virtual viewpoint information. … The virtual viewpoint determining unit 205 determines at least one of a viewpoint location of a virtual viewpoint and a line-of-sight direction from the virtual viewpoint in accordance with a user's input operation to the user terminal 300 (described later).” and paragraph [0040] “Ca is a viewpoint location of a virtual viewpoint, a line-of-sight direction from the virtual viewpoint, and the angle of view at the virtual viewpoint, of the virtual viewpoint image of FIG. 3A.”.
	The claimed at least one of phrase in the claimed “at least one of a position of a virtual viewpoint and a view direction” in each of the independent claims which is absent a definition in applicant’s written description is interpreted to be a conjunctive list in view of the following court cases:

Page 1878 states:
We agree with DirecTV. The phrase “at least one of” precedes a series of categories of criteria, and the patentee used the term “and” to separate the categories of criteria, which connotes a conjunctive list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” Willaim Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type.


IPXL Holdings LLC v. Amazon.com Inc., 72 USPQ2d 1469 (DC EVa 2004) makes a decision similar to SuperGuide.  Page 1480 states:
The parties dispute whether “user defined transaction information” requires both a “user defined transaction” and a “user defined transaction parameter” as Amazon contends, or only one of either a “user defined transaction” or a “user defined transaction parameter,” as IPXL contends. For the reasons set forth below, the Court finds that IPXL misreads both the plain words used in the claim as well as Federal Circuit precedent in arguing for its interpretation. In construing the very same language, the Federal Circuit construed “at least one of” to mean what Amazon has argued. 
The phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
” precedes a series of categories of criteria, and the patentee used the term “and”to separate the categories of criteria, which connotes a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
conjunctive
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” William Strunk, Jr. & E.B. White, The Elements of Style 27 (4th ed. 2000)... . Applying this grammatical principle here, the phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
”modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category... .SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 886 [69 USPQ2d 1865] (Fed. Cir. 2004).


CAFC decision Brown v. 3M, 265 F.3d 1349, 60 USPQ2d 1375 (Fed. Cir. 2001) 
This decision found that the term “or” in claim 16 in the at least one of two-digit, three-digit, or four-digit year-date representations phrase is to be read in the alternative when read in light of the specification.   Page 1378 states:
The district court construed the word “or”in claim 16 as meaning that the apparatus was capable of converting “only two-digit, only three-digit, only four-digit, or any combination of two-, three-, and four-digit date-data.” Slip op. at 9.  We agree with this construction of the claim, for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to claim “determine a viewpoint parameter representing at least one of a position of a virtual viewpoint and a view direction from a virtual viewpoint used for generating a virtual viewpoint image that is generated based on the captured images”.  Each of claims 15 and 16 were amended to claim “determining a viewpoint parameter representing at least one of a position of a virtual viewpoint and a view direction from a virtual viewpoint used for generating a virtual viewpoint image based on a plurality of images captured by multiple image capturing apparatuses”.  Since the claim limitation “at least one of a position of a virtual viewpoint and a view direction from a virtual viewpoint” is interpreted to be a conjunctive list then “and a view direction from a virtual viewpoint” is unclear if the claimed virtual viewpoint is the same preceding claimed virtual viewpoint or a different virtual viewpoint.  
New claim 17 claims viewpoint parameter represents an angle of view of the 
Each of claims 15 and 16 claim in the added wherein clause “the image representing” while previously in the each of these claim the virtual viewpoint image is defined as “the images of the object”.  Thus, in the wherein clause “the image representing” is unclear if different than previously claimed images or the same images.
This section of each of claims 15 and 16 is reproduced below with emphasis added:
“a virtual viewpoint image including the images of the object viewed from the virtual viewpoint corresponding to the determined viewpoint parameter at the different points in time, 
wherein, in a case where the determined viewpoint parameter is changed, a virtual viewpoint image including the images representing the object viewed from the virtual viewpoint corresponding to the changed viewpoint parameter at the different points in time is displayed.”.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of record fails to teach in the context of each of independent claims 1, 15, and 17 the added wherein clause in view of the claimed viewpoint parameter when read in light of applicant’s specification at paragraphs [0027] and paragraph [0040] “Ca is a viewpoint location of a virtual viewpoint, a line-of-sight direction from the virtual viewpoint, and the angle of view at the virtual viewpoint, of the virtual viewpoint image of FIG. 3A.”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613